Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park et al. (US 20190357129 A1).
Regarding claim 1, Park teaches a user equipment (e.g. UE 1820 of Fig. 18, the device illustrated in this figure may be implemented to perform at least one of the aforementioned network/UE functions and may be implemented to combine and perform one or more functions, [0682]), comprising: a transceiver configured to wirelessly communicate with a network (communication module 1823); and one or more processors (processor 1821) configured to: 
identify a network slice as essential (A UE may select a particular slice upon initial Attach (or registration) request or through a process such as a PDU session request and transmit NSSAI or SM-NSSAI corresponding to (or including) the selected slice to the network. In this instance, the UE may indicate/specify priority information about whether the corresponding NSSAI is required NSSAI that is necessarily required for the UE or preferred NSSAI that is simply preferred by the UE, [0606]); 
generate a request message that identifies the essential network slice ( A UE can perform an Attach (or registration) request by including, in an Attach request message (or a registration request message), both a NSSAI that is a description for services the UE wants to receive, and a priority information about whether the corresponding NSSAI is required or preferred and transmitting them to a network  [0649]); 
transmit, using the transceiver, the request message to the network (A UE can perform an Attach (or registration) request by including, in an Attach request message (or a registration request message), both a NSSAI that is a description for services the UE wants to receive, and a priority information about whether the corresponding NSSAI is required or preferred and transmitting them to a network, [0649]); 
receive a response message from the network indicating whether the essential network slice is serviceable by the network (If the CCNF1 cannot find the CCNF supporting the NSSAI or the S-NSSAI denoted as ‘required’ or the optimal CCNF, the CCNF1 may send to the UE a registration/Attach reject message (as a response to a registration/Attach request message, [0661]); 
and initiate a network search for a supporting network that supports the essential network slice (If the reject cause is a network problem (e.g., if the network does not provide service of the NSSAI requested by the UE), the UE may enter a PLMN search state and find another PLMN, [0664]) based on the received response message (if the NSSAI requested by the UE is not allowed for the corresponding UE, the CCNF1 may send the registration/Attach reject message to the UE. In this instance, the processor of the CCNF1 may specify a reject cause in a reject message, [0661]).

Regarding claim 2, Park teaches the user equipment of claim 1, wherein the request message includes a single bit indicating whether essential services are requested (The priority information can be implemented in the form of priorities through flag/bit in the corresponding NSSAI or another information element/field outside the corresponding NSSA, [0606]).

Regarding claim 3, Park teaches the user equipment of claim 1, wherein the request message is a REGISTRATION REQUEST message (A transmit/receive end of the UE creates the Attach request message (or the registration request message) in the NAS layer and sends it to the network, [0649]), and wherein the response message is one of a REGISTRATION ACCEPT or a REGISTRATION REJECT message (The CCNF2 may perform/complete the registration with the corresponding UE and then send the Attach/Registration Accept message to the UE, [0656]).

Regarding claim 5, Park teaches the user equipment of claim 3, wherein the one or more processors are configured to: interpret the REGISTRATION REJECT message as indicating that the network is not capable of servicing the essential network slice, wherein the network search is initiated in response to the REGISTRATION REJECT message (The NAS layer of the UE may determine the following operation based on the received registration/Attach reject message particularly, a reject cause included in the reject message…if the reject cause is a network problem e.g., if the network does not provide service of the NSSAI requested by the UE, the UE may enter a PLMN search state and find another PLMN, [0662-0664]).

Regarding claim 6, Park teaches the user equipment of claim 1, wherein the network search searches for at least one of a Public Land Mobile Network (PLMN) or a Stand-alone Non-Public Network (SNPN) capable of servicing the essential network slice (the UE may enter a PLMN search state and find another PLMN, [0664]).
Regarding claim 7, Park teaches the user equipment of claim 1, wherein the one or more processors are configured to receive a CONFIGURATION UPDATE COMMAND that indicates a change in support for the essential slice (A network may perform such a change during a registration procedure or may notify a UE of a change of a supported network slice(s) using a procedure capable of triggering a registration procedure, [0351]).

Regarding claim 14, Park teaches a method for seeking service for an essential network slice (the present disclosure proposes as a solution a UE operation that additionally provides a network with priority information or characteristic information about whether (S-)NSSAI that the UE requests to the network is a required one or a preferred one, [0591]), the method comprising: 
identifying the essential network slice (A UE may select a particular slice upon initial Attach (or registration) request or through a process such as a PDU session request and transmit NSSAI or SM-NSSAI corresponding to (or including) the selected slice to the network. In this instance, the UE may indicate/specify priority information about whether the corresponding NSSAI is required NSSAI that is necessarily required for the UE or preferred NSSAI that is simply preferred by the UE, [0606]); 
transmitting a request message to a network that identifies the essential network slice (A UE can perform an Attach (or registration) request by including, in an Attach request message (or a registration request message), both a NSSAI that is a description for services the UE wants to receive, and a priority information about whether the corresponding NSSAI is required or preferred and transmitting them to a network, [0649]); 
receiving a response message from the network indicating whether the essential network slice is serviceable by the network (If the CCNF1 cannot find the CCNF supporting the NSSAI or the S-NSSAI denoted as ‘required’ or the optimal CCNF, the CCNF1 may send to the UE a registration/Attach reject message (as a response to a registration/Attach request message, [0661]); and 
initiating a network search for a supporting network that supports the essential network slice (If the reject cause is a network problem (e.g., if the network does not provide service of the NSSAI requested by the UE), the UE may enter a PLMN search state and find another PLMN, [0664]) based on the received response message (if the NSSAI requested by the UE is not allowed for the corresponding UE, the CCNF1 may send the registration/Attach reject message to the UE. In this instance, the processor of the CCNF1 may specify a reject cause in a reject message, [0661]).

Regarding claim 15, Park teaches the method of claim 14, wherein the request message includes a single bit indicating whether essential services are requested (The priority information can be implemented in the form of priorities through flag/bit in the corresponding NSSAI or another information element/field outside the corresponding NSSA, [0606]).

Regarding claim 16, Park teaches the method of claim 14, wherein the request message is a REGISTRATION REQUEST message (A transmit/receive end of the UE creates the Attach request message (or the registration request message) in the NAS layer and sends it to the network, [0649]), and wherein the response message is one of a REGISTRATION ACCEPT or a REGISTRATION REJECT message (The CCNF2 may perform/complete the registration with the corresponding UE and then send the Attach/Registration Accept message to the UE, [0656]).

Regarding claim 18, Park teaches the method of claim 14, further comprising interpreting the REGISTRATION REJECT message as indicating that the network is not capable of servicing the essential network slice, wherein the network search is initiated in response to the REGISTRATION REJECT message (The NAS layer of the UE may determine the following operation based on the received registration/Attach reject message particularly, a reject cause included in the reject message…if the reject cause is a network problem e.g., if the network does not provide service of the NSSAI requested by the UE, the UE may enter a PLMN search state and find another PLMN, [0662-0664]).

Regarding claim 19, Park teaches the method of claim 14, wherein the network search searches for at least one of a Public Land Mobile Network (PLMN) or a Stand-alone Non-Public Network (SNPN) capable of servicing the essential network slice (the UE may enter a PLMN search state and find another PLMN, [0664]).

Regarding claim 20, Park teaches the method of claim 14, further comprising receiving a CONFIGURATION UPDATE COMMAND that indicates a change in support for the essential slice (A network may perform such a change during a registration procedure or may notify a UE of a change of a supported network slice(s) using a procedure capable of triggering a registration procedure, [0351]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190357129 A1) in view of Mladin et al. (US 20200100080 A1) .
Regarding claim 8, Park teaches a method for seeking service for an essential network slice by a user equipment (UE) (method of Fig. 16), comprising: 
determining that a network does not support an essential slice sought by the UE (The NAS layer of the UE may determine the following operation based on the received registration/Attach reject message particularly, a reject cause included in the reject message…If the reject cause is a network problem e.g., if the network does not provide service of the NSSAI requested by the UE, [0662-0664]); 
determining that the UE is not camped on the network (if the network does not provide service of the NSSAI requested by the UE, the UE may enter a PLMN search state and find another PLMN, [0664]); 
initiating a search for a second network capable of supporting the essential slice (the UE may enter a PLMN search state and find another PLMN, [0664]).
However, Park does not teaches tracking a back off timer during the search.
In an analogous art, Mladin teaches tracking a back off timer during the search (the UE can be commanded to use a long minimum periodic PLMN search time (e.g., up to 255 min) to decrease the rate at which devices will attempt to connect to a competing network after network failure, [0171]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the necessary slice of Park with the back off timer of Mladin to provide a methods and a system to improve slice registration as suggested.

Regarding claim 9, Park as modified by Mladin teaches the method of claim 8, Mladin further teaches further comprising receiving the back off timer from the network (At a later time, a UE Attach request is rejected and a back-off timer is provided by the network to the Modem, [0175].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the necessary slice of Park with the back off timer of Mladin to provide a methods and a system to improve slice registration as suggested.

Regarding claim 10, Park as modified by Mladin teaches the method of claim 8, and Mladin further teaches wherein the search is performed until the second network capable of supporting the essential slice is found, or until the back off timer expires (Expiry of this search timer will lead to the UE re-attempting to access the failed network, and then, if that network has not yet recovered, re-accessing one of the local competing network, [0086] and Table 22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the necessary slice of Park with the back off timer of Mladin to provide a methods and a system to improve slice registration as suggested.

Regarding claim 11, Park as modified by Mladin teaches the method of claim 10, and Mladin further teaches further comprising re-registering with the network in response to the expiration of the back off timer (Expiry of this search timer will lead to the UE re-attempting to access the failed network, Mladin [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the necessary slice of Park with the back off timer of Mladin to provide a methods and a system to improve slice registration as suggested.

Regarding claim 12, Park as modified by Mladin teaches the method of claim 11, further comprising transmitting a REGISTRATION REQUEST message to the network that includes at least one bit indicating "all services requested” ().The UE may denote that all of S-NSSAIs included in NSSAI should be necessarily allowed/accepted. For example, the UE may denote whether all the S-NSSAIs are allowed/accepted (in the form of flag) on a header of the NSSAI or another information element (IE)/field of a message including the NSSAI. In this instance, whether all the S-NSSAIs are allowed/accepted may be indicated in the form of ‘all required’ or ‘not’, Park [0626]).

Regarding claim 13, Park as modified by Mladin teaches the method of claim 8, wherein the second network is one of a Public Land Mobile Network or a Stand-alone Non-Public Network (When the registration reject cause indicates that the first AMF is not searched, the UE may perform a public land mobile network (PLMN) reselection operation, Park [0013]).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190357129 A1) in view of Li et al. (US 20220159605 A1) .
Regarding claim 4, Park teaches the user equipment of claim 3, wherein the one or more processors are configured to interpret the REGISTRATION ACCEPT message as indicating that the network is capable of servicing the essential network slice.
However, Park does not teach wherein the one or more processors are configured to interpret the REGISTRATION ACCEPT message as indicating that the network is capable of servicing the essential network slice.
In an analogous art, Li teaches wherein the one or more processors are configured to interpret the REGISTRATION ACCEPT message as indicating that the network is capable of servicing the essential network slice (the UE may evaluate the Advertisement NSSAI and, if it finds S-NSSAI(s) within the Advertisement NSSAI that are suitable, begin a Registration Update procedure and include S-NSSAI's from the Advertisement NSSAI in the Requested NSSAI, [0457] and as part of the Registration Accept message… Optionally, the network may send an Advertisement NSSAI to the UE, [0455-0456]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the necessary slice of Park with the registration accept message of Li to provide a methods and a system to improve slice registration as suggested.




Regarding claim 17, Park teaches the method of claim 14, further comprising interpreting the REGISTRATION ACCEPT message as indicating that the network is capable of servicing the essential network slice.
However, Park does not teach interpreting the REGISTRATION ACCEPT message as indicating that the network is capable of servicing the essential network slice.
In an analogous art, Li teaches interpreting the REGISTRATION ACCEPT message as indicating that the network is capable of servicing the essential network slice (the UE may evaluate the Advertisement NSSAI and, if it finds S-NSSAI(s) within the Advertisement NSSAI that are suitable, begin a Registration Update procedure and include S-NSSAI's from the Advertisement NSSAI in the Requested NSSAI, [0457] and as part of the Registration Accept message… Optionally, the network may send an Advertisement NSSAI to the UE, [0455-0456]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the necessary slice of Park with the registration accept message of Li to provide a methods and a system to improve slice registration as suggested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chun et al. (US 20210112513 A1) discloses a user equipment (UE) in a wireless communication system selects a mobile communication network (for example, PLMN) to which a registration request is to be made. The user equipment selects a PLMN on the basis of network slice priority information or network slice essential access information and transmits a registration request for the selected PLMN.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641